       Case 4:18-cv-02931-HSG Document 60 Filed 11/16/18 Page 1 of 3



 1   TIFFANY CHEUNG (CA SBN 211497)
     TCheung@mofo.com
 2   LUCIA X. ROIBAL (CA SBN 306721)
     LRoibal@mofo.com
 3   MORRISON & FOERSTER LLP
     425 Market Street
 4   San Francisco, California 94105-2482
     Telephone: 415.268.7000
 5   Facsimile: 415.268.7522
 6   ADAM J. HUNT, pro hac vice
     AdamHunt@mofo.com
 7   Morrison & Foerster LLP
     250 West 55th Street
 8   New York, New York 10019-9601
     (212) 336-4341
 9   (212) 468-7900 (fax)
10   Attorneys for Defendant
     UBER TECHNOLOGIES, INC.
11

12                               UNITED STATES DISTRICT COURT

13                             NORTHERN DISTRICT OF CALIFORNIA

14

15   IN RE UBER TEXT MESSAGING                    Case No. 4:18-cv-02931-HSG
16
                                                 REPLY IN SUPPORT OF MOTION BY
17                                               DEFENDANT UBER TECHNOLOGIES,
                                                 INC. TO STAY THE ACTION
18                                               PENDING A DECISION ON
                                                 DEFENDANT’S MOTION TO COMPEL
19                                               ARBITRATION
20                                               Judge:          Hon. Haywood S. Gilliam, Jr.
                                                 Action Filed:   October 4, 2018
21                                               Hearing Date:   February 14, 2019
                                                 Time:           2:00 p.m.
22                                               Courtroom:      2
23

24

25

26

27

28

     DEFENDANT’S REPLY ISO MOTION TO STAY
     CASE NO. 4:18-CV-02931-HSG
     ny-1351491
       Case 4:18-cv-02931-HSG Document 60 Filed 11/16/18 Page 2 of 3



 1          On November 1, 2018, Uber filed a motion to compel arbitration as to three of the five

 2   named plaintiffs in this action—Lucius Manning (“Manning”), Carla Vario (“Vario”), and

 3   Andrew Katzman (“Katzman”) (collectively the “Arbitration Plaintiffs”)—and to stay this

 4   entire action pending those individual arbitration proceedings, including the claims of Plaintiffs

 5   Christopher Ziers and Wanda Rogers. (See ECF No. 57.) Eight days later, on November 9,

 6   2018, the Arbitration Plaintiffs moved to voluntarily dismiss their claims (ECF No. 58). Later

 7   that day, Plaintiffs filed an opposition to Uber’s motion to stay the case pending a decision on

 8   the motion to compel, arguing that both the motion to stay and the motion to compel are now

 9   “moot.” But Uber’s motion to compel is still pending and will not be “moot” unless and until

10   the Court approves the Arbitration Plaintiffs’ notice to voluntarily dismiss their claims.

11   Accordingly, it remains appropriate to stay this action until the motion to compel has been

12   resolved.

13          Further, Uber’s ongoing investigation has revealed that Ziers created an Uber account in

14   or around June 2016, voluntarily provided his phone number as a part of the account creation

15   process, and agreed to Uber’s Terms and Conditions, which includes an arbitration provision

16   governing his claims in this case. Uber therefore intends to file a motion to compel against

17   Ziers and is meeting and conferring with Plaintiffs’ counsel about that motion. As courts have

18   routinely held, “[i]t is in the interest of conserving the resources of the parties and the court to

19   stay discovery in this action pending a determination of the motion to compel arbitration.” Miceli

20   v. Citigroup, Inc., 2:15-cv-01962-GMN-VCF, 2016 WL 1170994, at *2 (D. Nev. Mar. 22, 2016);

21   see also Mahamedi IP Law, LLP v. Paradice & Li, LLP, No. 5:16-cv-02805-EJD, 2017 WL

22   2727874, at *1 (N.D. Cal. Feb. 14, 2017) (“Courts routinely grant stays under similar

23   circumstances[]” where a motion to compel arbitration is pending.); Andrus v. D.R. Horton, Inc.,

24   No. 2:12-cv-00098-ECR-VCF, 2012 WL 1971326, at *3 (D. Nev. June 1, 2012) (citing Alascom,

25   Inc. v. ITT North Elec. Co., 727 F.2d 1419, 1422 (9th Cir. 1984)) (granting motion to stay

26   pending resolution of motion to compel); Stiener v. Apple Comput., Inc., No. C 07-4486 SBA,

27   2007 WL 4219388, at *1 (N.D. Cal. Nov. 28, 2007) (granting motion to stay and noting that it “is

28   a common practice while motions to compel are pending”). Plaintiffs’ Opposition does not

     DEFENDANT’S REPLY ISO MOTION TO STAY
                                                                                                            1
     CASE NO. 4:18-CV-02931-HSG
     ny-1351491
       Case 4:18-cv-02931-HSG Document 60 Filed 11/16/18 Page 3 of 3



 1   address any of the overwhelming authority granting stays in circumstances identical to those here.

 2          The Court should therefore stay this action pending the resolution of all motions to

 3   compel arbitration filed in this action.

 4   Dated: November 16, 2018                          TIFFANY CHEUNG
                                                       ADAM J. HUNT, pro hac vice
 5                                                     LUCIA X. ROIBAL
                                                       MORRISON & FOERSTER LLP
 6

 7
                                                       By:    /s/ Tiffany Cheung
 8                                                            TIFFANY CHEUNG
 9                                                            Attorneys for Defendant
                                                              UBER TECHNOLOGIES, INC.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28

     DEFENDANT’S REPLY ISO MOTION TO STAY
                                                                                                      2
     CASE NO. 4:18-CV-02931-HSG
     ny-1351491
